Felton, C. J.,
concurring specially. I am of the opinion that a claim for filing fees paid by one other than a voluntary bankrupt is a provable claim by reason of the 1952 amendment to the Bankruptcy Act, which makes such a claim a debt with *865second to the top priority. 11 U. S. C. A. 153, § 104. Were it not for this amendment, I would be'inclined to doubt whether such a claim is provable because of the evident intent of the law prior to the 1952 amendment that the filing fees should in no event be paid out of the assets in the hands of the trustee for distribution. General Order 35, 11 U. S. C. A. § 35, Pkt. Supp., p. 11. In such case it would be idle to prove a claim which could not share in the distribution of the bankrupt's assets.